Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the tool (Group A) of Group 1 (Figures 1-4B and 5), the jaw (Group B) of (Figure 6), and the actuator (Group C) of Group 7 (Figures 1-4B) in the reply filed on 08/15/2022 is acknowledged. The traversal is on the ground(s) that on page 5 of the “remarks”, that the Examiner must examine it on the merits, even though it includes claims to independent or distinct inventions (See MPEP 803). Applicant submits that searching the classes of non-elected Groups and Species would not impose a serious burden on the Examiner and in order to conduct a complete and thorough search regarding elected claims 1-19, it would be inherently necessary to review the same pertinent fields and classes of prior art relating to the non-elected Groups and Species.
 This is not found persuasive because as expressly recited in MPEP 808.02 (C) "A different field of search": Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. For example, if applicant elected the tool (Group A) of Group 2: Figures 7-11, that is drawn to a tool comprising a hot stick with a retractable gripping hook connection an eyelet of the first jaw and an actuator having a socket, the examiner would be required to search terms such as “retractable gripping hook” or “eyelet” that indicate features of that group. For the elected tool (Group A) of Group 1: Figures 1-4B and 5 that is drawn to a tool comprising hot stick connected to the first jaw via an adapter having spline attachment and an actuator having a driver rod, the examiner would be required to search terms such as “spline” or “driver rod” that indicate features of that group. Thus employing different search queries even though the two are classified together.
The requirement is still deemed proper and is therefore made FINAL.
It is noted that there are claims that are drawn to non-elected species. The following claims are directed to non-elected species:
Claim 4 recite limitations directed to “the actuator comprises a socket in a tool end of the hot stick shaped to hold the first jaw and the second jaw in the closed position when the first jaw and the second jaw are axially retracted at least partially within the socket” which is drawn to Figures 7-11 (see paragraph 0047 of specification), therefore are drawn to the non-elected species of a tool (Group A) of Group 2 (Figures 7-11);
Claim 6 recite limitations directed to “wherein the hot stick comprises a conventional universal grip-all hot stick” which is drawn to Figures 7-11 (see paragraph 0047 of specification), therefore are drawn to the non-elected species of a tool (Group A) of Group 2 (Figures 7-11);
Claims 9-10 recite limitations directed to “the respective ends define a flange slot when in the closed position, the flange slot having one or more side walls separating the respective ends for shouldering an edge of the flange in use” which is drawn to Figures 8-10 (see paragraph 0048 of specification), therefore are drawn to the non-elected species of a tool (Group A) of Group 2 (Figures 7-11); 
Claims 13-16 recite limitations directed to “further comprising a flange positioner arm” which is drawn to Figures 15A-B (see paragraph 0050 of specification), therefore are drawn to the non-elected species of a tool (Group A) of Group 3 (Figures 15A-B); 
Claims 17-19 recite limitations directed to “further comprising a trigger connected for operation of the actuator from the hot stick” which is drawn to Figures 15A-B (see paragraph 0044 of specification), therefore are drawn to the non-elected species of an actuator (Group C) of Group 8 (Figures 14A-C and 16);
This claims 4, 6, 9-10 and 13-19 are also withdrawn from consideration.

Status of Claims
The action is in reply to the Application filed on 12/20/2019. Claims 1-19 are currently pending. Claims  4, 6, 9-10, 13-19 are withdrawn. Claims 1-3, 5, 7-8, and 11-12 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2020 has been received and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5, 7-8, and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bodendieck (US Patent no. 2,288,776).
Regarding claim 1: Bodendieck discloses: a tool (Figures 1-14) for handling a part within an electrical power transmission system, the part having a flange with a hole through the flange (Applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)), the tool comprising: 
a first jaw (element 27/Detail A) and a second jaw (element 27/Detail B) connected to pivot relative to one another (see figures 1-2 showing the jaws (element 27) pivoting via element 28) and having respective ends (outer surface of element 27) that converge upon closure (see figures 12-13) to hold the flange between the respective ends, the first jaw having a tooth (element 31) extended at the respective end of the first jaw for fitting within the hole in the flange to hold the flange between the respective ends when the tool is in a closed position (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)); 
a hot stick (element 14) made at least in part of dielectric material (see page 2, col. 2, ll. 26-31); and 
an actuator (element 10) connected to operate one or both of the first jaw and the second jaw (see figure 2) from a user end (Detail C) of the hot stick.

    PNG
    media_image1.png
    765
    294
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    772
    687
    media_image2.png
    Greyscale


Regarding claim 2: Bodendieck discloses: the tool of claim 1, wherein the respective ends define respective surfaces (outer surface of element 27) for gripping and stabilizing the flange when the tool is in the closed position (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
Regarding claim 3: Bodendieck discloses: the tool of claim 1, wherein the respective end of the second jaw defines a slot (Detail D) for the tooth to fit within when the tool is in the closed position (see figure 12).

    PNG
    media_image3.png
    542
    677
    media_image3.png
    Greyscale


Regarding claim 5: Bodendieck discloses: the tool of claim 1, wherein the first jaw and the second jaw are biased into an open position (see figure 2 the jaws (element 27) are biased into an open position via element 29).
Regarding claim 7: Bodendieck discloses: the tool of claim 1, wherein the actuator comprises a drive rod (element 29a) pivotally connected to one or both of the first jaw and the second jaw (see figure 14), the drive rod being operable from the user end of the hot stick (see figure 14 showing the drive rod (element 29a) operable when jaws (element 27) emerge via actuation of elements 14/10).
Regarding claim 8: Bodendieck discloses: the tool of claim 1, wherein the first jaw and the second jaw form at least part of an adapter (element 26) for the hot stick.
Regarding claim 12: Bodendieck discloses: the tool of claim 1, further comprising the part, in which the tool is in the closed position with the flange held between the respective ends, and the part is a dielectric protector for a component of the electrical power transmission system (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodendieck (US Patent no. 2,288,776).
Regarding claim 11, Bodendieck discloses all the limitations as stated in the rejection of claim 1 above, but appears to be silent wherein the tooth is removable.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bodendieck to provide wherein the tooth is removable, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to have the tool comprise of different separable parts in order to be able to interchange damaged parts instead of having to replace the entire the device. (See MPEP 2144.04 (V)(C))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/01/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723